Title: To Thomas Jefferson from Thomas Cooper, 12 July 1820
From: Cooper, Thomas
To: Jefferson, Thomas


July 12. 1820 Philadelphia
Dear Sir

I thank you for your kind letter of the 4th but I can give no decisive answer as to S. Carolina. The trustees passed an unanimous resolution to apply to the Legislature for a new Professorship with 1000 Dls a year, giving me the option of Law or Geology and mineralogy. I preferred the latter as more immediately connected with Chemistry & they will apply for it. Whether the legislature when it meets will agree to this proposal, is uncertain. If they do, I do not yet see how I can avoid making a permanent engagement. They will also purchase my minerals in that case, which must accompany me, wherever I fix, & to which I have added greatly within this 12 month. I find by experience, that my exertions are not now equal to more than a course of chemistry and a course of mineralogy. I gave a lecture 4 days a week in the former branch, and examined the Students on the 5th day. with a course of mineralogy I should occupy nearly as much time, so that connecting electricity and Galvanism with my chemical course, I could not go through more business than these branches would supply. Indeed it would be labour enough, (making the courses occupy at least 8 months) for me at my age.If there should be any hesitation in the legislature, I will not engage  at Columbia for more than another 12 month: in mean time my books & minerals & apparatus (about 115 boxes) will remain here to await my final destination.I am not fully prepared to answer your queries as to the expence of education at the S. Carolina College, but I have always understood it was very cheap, not exceeding 250 Dls for the session of 9 months; the particulars I do not know. Boarding in College is, I believe 3½ dls per week paid in advance: there is a tutor in Rhetoric & metaphysics, in my view very useless studies: one in logic ethics—a classical tutor—a teacher of mathematics, nat. philosophy & astronomy (who I believe will be Mr Nulty)—and a teacher of Chemistry. The principal Dr Maxey died the day after I left Columbia, I am in hopes  Mr Step. Elliot of the Charleston Bank will succeed him. If they send for a parson from New England, as the fashion is, I shall be strongly inclined to resign I greatly dislike this combination of character, which promises little better, than a mixture of cunning, sciolism,  canting, & bigotry. I am aware that this may well he considered as an objectionable prejudice, but the experience of many years has forced it upon me, and I cannot help it.Indeed I feel gloomy at the persevering, determined, unwearied march of religious intolerance among us. The clergy daily acquire more strength: they insinuate themselves among the females of the families, whose heads will not bend to their sway, & they exercise compleat controul over the ignorant every where. The bible and missionary societies, and the clerical propagandists, raise (chiefly from the females) at least a million and a half of dollars annually, & they begin now to threaten the most respectable men in society. For instance:You know Mr Pet. St. Duponceau; certainly the first jurist among us; and one of the most learned men this country can boast of: rich, regular, respectable, in his situation, his character, his public deportment, and his private manners. He told me yesterday this story; I make him speak.“I married to my first wife, the daughter of the minister of the presbyterian church in Arch Street: I have had a pew there occupied by my family for these 30 Years: my second wife frequented that meeting: all my children were baptized there: I sent a few days ago to the present minister, the revd Mr Janeway, to baptize my daughter’s child, as she was indisposed, and could not go out. He sent word he wd see me. He called: complained that I was not a regular attendant at his church that I neglected my religious duties, that he could not avoid reproving the members of his congregation for remissness in religious exercises: he thought it therefore his duty to decline baptizing my grandchild. He then turned to my daughter, and began in my presence to catechise her, untill I stopped him, & requested that he would not employ his influence in creating dissention between a child & her parent I did mean to apply for a mandamus, but I do not wish to be  exposed to the marked hostility of these people, & become a subject of public observation.”—If this insolent domination can be exercised in Philadelphia, where can it be controuled? my opinion yet is, that the clergy will defeat all your schemes at Charlottesville, if you do not divide the professorships among them. I hope I may be mistaken. since I wrote to you, I have reviewed my publications, & I cannot find a syllable in opposition to Christianity: doubts I may have expressed particularly in my summary of Dr Priestley’s opinions, but decided opposition no where. as to the doctrine of Materialism, it has been maintained in fact,  or considered as doubtful, by so many divines of eminence of the church of England, & openly advocated by so many physicians & physiologists in that country, as well as by Cabanis in France, & by Dr Rush here, that I think it a ground extremely tenable & affording no reasonable objection whatever to the christianity of any professed Christian. But the reign of ignorance, bigotry and intolerance, is fast approaching: it will pass away, but not in my time. I have had too many melancholy occasions to remark, that in this country there is  much of theoretical toleration, but far more of practical persecution; so much, that silence where public motives would urge to speak is forced upon every man who thinks on these subjects; and simulation & dissimulation become points of prudence, if not of duty. Adieu. May God bless you & preserve you while you remain with us, in peace and in health.Thomas Cooper.